Appeal from a judgment, entered February 13, 1970, upon a decision of the Court of Claims, which awarded claimants $117,965 with interest for the partial appropriation of its property. Prior to the appropriation claimants owned a 59.2-aere parcel in the Town of Harrison, Westchester County, which had been residentially subdivided into 2.5-acre lots. The taking involved 12.9 acres along the full depth of the parcel, as well as a temporary easement. Claimants contend on this appeal that the trial court erred in its finding of per acre “ before value ” of the interior portion of the subdivided property as not being within • the range of the expert testimony. With this contention we do not agree. The court adopted claimants’ method of valuation, using lot values for developed lots and acreage values for the interior lots. Claimants’ before value for such interior lots was $7,000 per acre. The State appraiser, on the other hand, testified to an over-all acreage value of $6,500 an acre, but reported in his. appraisal that the value of the developed frontage' lots would be $22,500. Thus translated into the court’s method of valuation, it is apparent that the State’s before value for the interior of the *782property would be $4,710 per acre. Since the court found the before value of this interior portion to be $5,000 per acre, we conclude that it was well within the range of testimony. The other issues raised by claimants relate to the weight of the evidence and credibility. There is evidence in the record to support the findings of the trial court. Judgment affirmed, with costs. Herlihy, P. J., Greenblott, Sweeney, Main and Reynolds, JJ., concur.